             Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 1 of 11



                IN THE UNITED STATES DISTRICT COURT FOR THE

                         WESTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                  )
                                                  )
                -vs-                              )        No. CR-20-014-F
                                                  )
 TARENCE D. McLANE,                               )
                                                  )
                       Defendant.                 )



                                    PLEA AG            Ei\{ENT

                                          Introduction

        1.     l'his Plea Agreement. in conjunction with a Plea Supplement filed
contemporaneously under seal, contains the entire agreement betlveen Defendant Tarence

D. Mclane and the United States concerning Deflendant's plea of guiltl.in this case. No

other agreentent or promise exists. nor rnay an1' additional agreement be entered into unless

in rvriting and signed by all parties. Any unilateral modification of this Plea A-sreement is

herebl'rejected by the tlnited States. This PIea Agreement applies only to the criminal

violations described and does not appll' to any civil matter or any' civil tbrfeiture

proceedin-e except as specificall.v set   forth. l'his   Plea Agreement binds onll' the tlnited

States Attorney''s Office tbr the Western District of Oklahoma and does not bind an1.' other

f-ederal. state. or local prosecutin*e. administrative. or regulatorl'   authoritl'. If't)efendant

does not accept the terms ol'this Plea Agreement       b1'July 31,2020. the otfer is u.ithdrarvn.
               Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 2 of 11



                                            Guilty Plea

          2.     Defendant agrees   to enter a plea of guilty to a one-count        Superseding

 Infonnation. chargin-e conspiracy to possess rvith intent to distribute and to distribute           a


 quantity of a mixture or substance containing a detectable amount of methamphetamine, in

 violation of 2l U.S.C. $ 846. T'o be found guiltl'of violating 21 U.S.C. $ 846.      as charged

 in the Superseding Information, Defendant must admit. and does admit, that from in or

about September 2019 through on or about December 19.2019, in the Western District              of
Oklahoma: ( I ) def-endant agreed rvith at least one other person to violate the federal      dru_e


lalvs, namely, the possession of methamphetamine r,vith intent to distribute; (2) defendant

knerv the essential objective of the conspiracy: (3) defendant knowingly and voluntarily'

involved himself in the conspiracy': and (4) there     r.r'as interdependence.


                  Maximu nt Penaltv. Restitu           and Special Assessment

          3.     J'he maximum penalty that could be imposed as a result of this plea is 20

years of,imprisonment or a fine of $1.000,000.00, or both such fine and imprisonment. as

lvell   as a mandatory special assessment   of $100.00 and a term of supen,ised release of not

less than three vears and up to life.

         4.     In addition to the punishment described above. a plea of guiltl' can affect

immisration status. If Det'endant is not a citizen of the tlnited States. a guiltl. plea      ma1.

result in deportation and rentoval tiom the tlnited States. may prevent Def'endant from ever

larvfull;'' rcentering or remaining in the United States. and ma1, result in the denial         ol
naturalization. If Defendant is a naturalized citizen of the Linited States. a                ma1.
                                                                               -euiltl'plea
result in denaturalization.


                                                   2
             Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 3 of 11



        5.     In addition, the Court must order the pavment of restitution to        an1,   victirn(s)

 of the offense. Pursuantto I8 LJ.S.C. $$ 3663(a)(3) and 3663A, the parties f-urther agree

 that. as part of the sentence resulting frorn Defendant's plea, the Court rvill enter an order

 of restitution to all victims of Defendant's relevant conduct      as determined bv reference to

the United States Sentencing Guidelines (the "Guidelines").

        6.     l)efendant agrees to pay the special assessment due the United States to the

Office of the United States Court Clerk immediately follorving sentencing. f)efendant

understands that any fine or restitution ordered b1'the Court is irnmediatelv due unless the

Court provides for payment on a date certain or in installments. tf the Court imposes a

schedule for payrnent of restitution, f)efendant agrees that such a schedule represents              a


minimum payment obligation and does not preclude the United States Attornev's Offlce

fiom pursuing other means by rvhich to satisfy' Defendant's full and                  immediately

enforceable t'inancial obligations. Defendant accepts a continuing obligation to pa1- in lull.

as soon as possible. any financial obligation imposed by the           Court. Defendant further

understands that a tailure to abide by'the tenns of any restitution schedule imposed b1,the

Court may' result in further action   b_v',   the Court.

       7.     For certain statutorl' off-enses. the Court must also impose a term of

supen'ised release. r,r'hich Defendant u'ill begin to sen'e after being released from custodl'.

[;tlr all other of'fenses, the Court maf impose a term of supervised release to be sen'ed

follo*'ing release tiom custody. During the term of supervised release, Defendant uill             be

subject to conditions that   u'ill include prohibitions against violatin-e local. state. or t-ederal

law'. reporting requirements. restrictions on tral'el and residence. and possible testing for


                                                           1
                                                           J
              Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 4 of 11



 colttrolled sllbstance use.   If   Defendant violates the conditions of supen'ised release- the

 Clourt tnal' revoke Def,cndant's supervised relcase and sentence Def'cndant to an additional

term of imprisonment. T'his additional term of imprisonment rvould be sen ed rvithout

credit for the time Def-endant successfulll' spent on supen'ised release. When combined

the original term of imprisonment and an1, subsequent term of irnprisonment the Court

imposes ma)'exceed the statutory maximurn prison term allorvable fbr the offense.

                                       Financial Disclosures

         8.     Defendant agrees to disclose all assets in rvhich l)efendant has any interest

or over which Def'endant exercises control. directll' or indirectll'. including those held by     a


spouse. nominee, or any other third       party. LJpon request by the Llnited States, Defendant

agrees   (l) to cornplete truthfully and sign under penalty of perjury a Irinancial Statement
of Debtor by the change-of-plea hearing. or a date othenvise agreed to bl'the United States.

and (2) to provide updates w'ith an,v material changes in circumstances. as described       in l8

[J.S.C. $ 3664(k), rvithin seven day"s of the event giving rise to the changes. Defendant

understands that the tJnited States      will take Defendant's   compliance with these requests

into account when      it rnakes a recommendation to the Court regarding Defendant's
acceptance of responsibi litl'.

         9.    Defendant also expressly authorizes the United States Attornel,'s Otflce to

obtain a credit report on Def'endant. in order to evaluate Defendant's ability to satisfV any'

financial obligations imposed b1' the        Court. Finally. Defendant     agrees   to notifl   the

liinancial Litigation tlnit ("Ft,U") of the tlnited States Attornel''s Office and to obtain

pennission from FLIJ before Defendant transfbrs          anl interest in propertl u'ith a value

                                                     4
                 Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 5 of 11



 excr:eding S1.000. ou'ned directll'. indirectll.. individualll'. or         jointll' b1   Det-endant.

 including anv interest held or orvned under any name. including trusts. partnerships, or

 corporations. Defendant acknorvled-qes a continuing obli-eation to notifl' and obtain

 permission from FLLI           fbr   an1, transfers   of the above-described property until full
satisfaction      of   an1' restitution. fine. special assessment.   or other financial obligations

imposed by the Court.

                                         Sentencing Guidelines

          10.      The parties acknowledge that 18 LJ.S.C. $ 3553(a) directs the Court to

consider certain tbctors in irnposing sentence. including the Guidelines promulgated by,the

tlnited States Sentencing Commission. Consequentlv. although the parties recognize that

the (iuidelines are only advisory, the)'have entered into certain stipulations and agreements

rvith respect to the Guidelines. Based upon the infonnation knorvn to the parties on the

date that this Plea Agreement is executed. they' erpect to take. but are not limited to. the

fbllowing positions at sentencing:

          the parties agree l)efendant should receive a tw'o-level downn'ard adjustment for

I)elendant's acceptance of responsibility'. pursuant to U.S.S.G. $ 3f,l.l(a).if Defendant

commits no further crimes. does not falsell' deny or frivolousl,r' contest relevant conduct.

and    tulll   complies r,vith all othertc-rms of this Plea Agreement. Further. tothe extentthc'

Court finds Det'endant clualifies for that tu'o-level dow'nrvard adjustrnent and tj.S.S.G.

s\   3[:l.l(b) is applicable. the United     States agrees    to move tirr the additional one-ler,el

dorvnn'ard adjustment of $ 3El.l(b) if Defendant accepts the terms of this Plea Agreement

b1' the deadline established in Paragrapli      L


                                                         -5
                   Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 6 of 11



          Apart fiom any expressed agreements and stipulations. the parties resenre the right

to advocate fbr. and present evidence relevant to, other Guidelines adjustments                   and

sentencing factors fbr consideration by the United States Probation Office and the Court.

                     'l'he
          I   l.             parties have entered into this Plea Agreement under the provisions    of
Rule   ll(cXl)(A) & (B).            Defendant acknorvledges and understands that the Court is not

bound by, nor obligated to accept, these stipulations, agreements, or recommendations              of

the United States or Defendant. And, even                 if   the Court rejects one or more of these

stipulations. agreements. or recommendations, that fact alone rvould not allou' Defendant

to withdraw Def'endant's plea of          guilty.   LJpon Defendant's signing of this Plea Agreement,

the United States intends to end its investigation of the allegations in the Indictment and

the Superseding Information as to Defendant. except insof-ar as required to prepare fbr

further hearings in this case. including but not limited to sentencing" and to prosecute

others.   if   any'. invoh'ed      in Defendant's conduct. The United States agrees to end any

investigation directed specifically             at the fbregoing stipulations,       agreements. or

recommendations as to Defendant. However, subject to the tenns and conditions of this

Plea Agreement and Plea Supplement. the l-Jnited States expressly resen/es the right to take

positions that deviate from the foregoing stipulations. agreements. or recommendations in

the event that material credible evidence requirin-e such a deviation is discovered during

the course of its inl'estigation after the signing of this Plea Agreement or arises from

sources independent of the United States, including the []nited States Probation Olfice.




                                                           6
            Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 7 of 11



                 Waiver of Ri      t to Appeal and Brins Colla              Challense

          12.   Defendant understands that the Court will consider the factors set forth in        18

 tLS.C. $ 3553(a) in determining l)efendant's sentence. Delendant also understands that

 the Court has jurisdiction and authority' to impose anv sentence rvithin the statutory

 maximum for the oft-ense(s) to rvhich Defendant is pleading             guilty. Defendant further
 understands that 28 U.S.C. $    l29l    and I 8 U.S.C. 5 37 42 give f)efendant the right to appeal

the judgment and sentence imposed by the               Court. Acknorvledging all of this, and in

exchange fbr the promises and concessions made by the United States                     in this Plea
Agreement. Defendant knorvingly and voluntarily rvaives the following rights:

                a.    f)efendant rvaives the right to appeal l)efendant's guilty plea. and any

other aspect of Defendant's conviction, including but not Iimited to any rulings on pretrial

suppression motions or any other pretrial dispositions of motions and issues;

                b.    Except as stated immediately below, Defendant rvaives the right to

appeal Defendant's sentence as imposed by the Court. including anv restitution. and the

lnanner   in rvhich the   sentence     is detennined.       If the sentence is above the advisory
Guidelines range detennined by'the Court to appll'to Defbnclant's case. this rvaiver does

not include Defbndant's right to appeal specifically the substantive reasonableness of

Defendant's sentence;

                c.    Defendant naives the right            to collaterally challenge or move to
modifr (under 28 I-1.S.(1.   $ 2255.   l8 tl.S.C.   $ 3582(cX2). or an1'other ground,l [)efenclanr's

conviction or sentence. including anl' restitution. except rvith respect to claims of

inelfective assistance of counsel.


                                                        l
               Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 8 of 11



        [)el-endant ackno*'ledges that thcse rvaivers renrain              in full     eff-ect and are

 enfbrceable. e!'en if the Court rejects one or more of the positions of the tinited States or

 Def-endant set fbrth in paragraph    l0

        13.      Except as stated imrnediatelv belou', the l]nited States agrees to lr.aive its

ri-eht under   l8 U.S.C.   i 3742 to appeal the sentence imposecl b1'the Court and the manner
in rvhich the sentence was determined. If the sentence is belovv the advisory Guidelines

range determined by the Court to apply to this case. this rvaiver does not include the right

of the United States to appeal specifically the substantil'e reasonableness of the sentence.

                           Waiver ol Claim to Prevailing Party Status

       14.       Defendant expressly acknorvledges that Defendant is not a "prevailing party"

rvithin the n'reaning of 18 U.S.C. $ 30064 rvith respect to the count of conviction or any

other count or char-ee that may be dismissed pursuant to this Plea Agreement. If Defendant

is represented by' retained counsel, Defbndant voluntarily. knowingly, and intelligently

rvair,'es an1' ri-ehts De'f'endant ma1' have       to seek reasclnable attomey's fees and other

litigation expenses under l8 U.S.C'. $ 30064.

                            Waiver of FOIA     a      Privacv Act Rishts

       15.      Delendant w'ait'es all rights. rvhether asserted directly or   b1, a   representative.

to request of or receive from an1' department or agency of the l.lnited States ant' records

pertaining to the investi-eation or prosecution of this case. includin_e but not limitL,d to

records that Det'endant may seek under the Freedom ol'lnlbrmation Act, 5 tl.S.C'. $ 552.

or the Privacy Act   of 1974.5 U.S.C.      g 522a.




                                                       8
            Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 9 of 11



                                 Oblisations of Defendant

        16.    Det-endant shall commit no further crimes. Should Defendant commit anl'

 further crimes. knorvingly give false, incomplete. or misleading testimony or information.

 or otherrvise violate any provision of this Plea Agreement. the United States rvill        be

released from any obli-eations, agreements" or restrictions imposed on      it under this Plea
Agreement. and the United States may prosecute Defendant for any and all of Defendant's

federal criminal violations. including perjury and obstruction ofjustice. Any prosecution

within the scope of this investigation that is not time-barred by the applicable statute of

limitations on the date of the signing of this Plea Agreement may be hrought against

Def'endant. notrvithstanding the expiration of the statute of lirnitations between the signing

of this Plea Agreement and the commencement of that prosecution. Defendant             hereby.

rvaives all defenses based on the statute of limitations rvith respect to any prosecution that

is not time-barred on the date that this Plea Agreement is signed.

       17.    The parties also recognize that     if   the Court determines Defendant     has

violated anv provision of this Plea Agreement or authorizes Defendant to rvithdrar,v lrom

Defendant's know'ins and voluntary guilty' plea entered pursuant to this PIea Agreement:

(a) all rvritten or oral statements made by Def-endant to the Court or to fbderal or other

designated lau'enforcement agents. an1'testimonv gir,'en b1' Defendant before a grand    jurl'

or other tribunal. w'hether befbre or after the signing of this Plea Agreement. and any leads

fiorn those statements or testimonl', shall be admissible in evidence in any, criminal

proceedin-e brought against Defbndant; and (b) f)efendant shall assert no claim under the

United States Constitution. anv statute. Federal Rule of Criminal Procedure I l(0. Federal


                                                 9
           Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 10 of 11



 Rule of Evidence 410. orany other federal rule or larv that those statements orany'Ieads

 lrom those statements should be suppressed. Defendant knorvingly and voluntarily rvaives

 Defendant's rights described in this paragraph as of the time Defendant signs this PIea

 Agreement.

                              Oblisations of the United States

        18. If Defendant enters a plea of guilty as described above and fully meets all
obligations under this PleaAgreement, the United States will move to dismiss at sentencing

the Indictment returned on January 2l ^ 2020. and the United States Attomey's Office for

the Western District of Oklahoma rvill not further prosecute Defendant for any crimes

related to Defendant's participation in drug trafficking from in or about September 2019

through on or about December 19,2019. This PIea Agreement does not provide an)'

protection against prosecution for an1' crime not specifically described above.

       19.    l)efendant understands that the sentence to be imposed upon Defendant is

within the sole discretion of the Court. The United States does not make an1'promise or

representation as to rvhat sentence Defendant will receive. The United States reserves the

right to infbrm the United States Probation Office and the Clourt of the nature and extent

of Defendant's activities with respect to this case and all other activities of Defendant that

the United States deems reler.ant to sentencing.

                                         Signatures
                  a.
       20.    By signin-e this Plea Agreenlent, Defendant acknorvledges that Defendant

has discussed the terms of the Plea Agreement rvith Detbndant's attorney and understands

and accepts those terms. Further. Det'endant acknorvledges that this Plea Agreement. in


                                                   l0
           Case 5:20-cr-00014-F Document 53 Filed 08/21/20 Page 11 of 11



coniunction r.vitlt the Plea Supplement filed contemporaneousll' under seal. contains the

only' terms of the agreement concerning Defendant's plea of guiltl, in this case. and that

there are no other deals. bargains. agreements. or understandings rvhich nrodify, or alter

these terms.

       I)ated   tniJKu:,rr   {rb              .2azo.


                                                   TIMOTHY               Ci
APPROVED:


-l>ltJ-
DAVII) McCRARY                                           S  B. SNYIX]R
OCDlll'F C'oordinator                           Assistant tlnited States Attorney
                                                Western District of Oklahorna
                                                210 Park Avenue, Ste. 400
                                                Oklahorna Clity'. Oklahoma 73102
                                                (40s) 553-8700 (Office)
                                                (405) 553-8888 (t;AX)



-)*                  $rr'*rr'-(,
TARL.N('I: D. Mcl-ANfl                         DAVID A
                                               Attornel' fbr Defendant




                                              1l
